DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 5-17 are pending, claims 2-4 having been cancelled and claims 6-10, 12 and 17 having been withdrawn.  Applicant's response filed August 16, 2021 is acknowledged.
Claims 1, 5, 11 and 13-16 will be examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2018-056176A to Sasaki et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2015/0155159 to Igarashi et al. and U.S. Patent App. Pub. No. 2013/0008868 to Uozumi et al.
As to claim 1, Sasaki discloses a substrate processing method comprising: a pre-drying processing liquid supplying step of supplying, to a front surface of a substrate, a pre-drying processing liquid containing a solidified body forming substance, which is a substance for forming a solidified body, and a dissolution substance, which blends together with the solidified body forming substance, and having a freezing point lower than a freezing point of the solidified body forming substance (see Sasaki machine translation paragraphs [0137]-[0146] where a liquid containing a drying auxiliary substance in the molten state (read as a solidified body forming substance) and IPA or other solvent (read as a dissolution substance that blends together with the solidified body forming substance and has a freezing point lower than a freezing point of the solidified body forming substance); a solidified body forming 
Sasaki does not explicitly disclose a liquid removing step of removing the pre-drying processing liquid on the front surface of the substrate while letting the solidified body remain on the front surface of the substrate.  Igarashi discloses a similar substrate processing method wherein the processing liquid includes a sublimate dissolved in a second liquid and vaporizing the second liquid and precipitating the sublimate to the surface of the substrate to form a solid precipitate and removing the precipitate by sublimation (see Igarashi Abstract; see also paragraphs [0062]-[0065] where the freezing points of the sublimate are higher than the freezing point of the second liquid IPA).  Simple substitution of one known equivalent element for another is prima facie obvious, and it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the solidified body forming and removing steps of Sasaki with the solidified body forming, liquid removing and body removing steps of Igarashi and the results would have been predictable (use of sublimation and liquid removing step to clean and dry a substrate surface).
Regarding the recitation “wherein the solidified body forming step includes a cooling step of cooling the pre-drying processing liquid on the front surface of the substrate,” Sasaki discloses the use of cooling to form the solidification body (see Sasaki machine translation paragraph [0148] where cold nitrogen gas is supplied to assist in solidification).  Furthermore, Uozumi discloses that it is known in the art to solidify using a cooling process (see Uozumi paragraph [0063]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a cooling step in the solidification body forming 
Regarding the recitation “wherein the cooling step includes a precipitating step of cooling the pre-drying processing liquid on the front surface of the substrate to decrease a saturation concentration of the solidified b forming substance in the pre-drying processing liquid on the front surface of the substrate to a value lower than a concentration of the solidified body forming substance in the pre-drying processing liquid on the front surface of the substrate,” the combination of Sasaki, Igarashi and Uozumi discloses cooling during the solidification/precipitation step as discussed in the rejection to claim 2.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Since the combination of Sasaki, Igarashi and Uozumi discloses the cooling during the precipitating step, it is inherent or reasonably expected that the cooling step includes cooling the pre-drying processing liquid on the front surface of the substrate to decrease a saturation concentration of the solidified body forming substance in the pre-drying processing liquid on the front surface of the substrate to a value lower than a concentration of the solidified body forming substance in the pre-drying processing liquid on the front surface of the substrate.
Regarding the recitation that “the method further comprises a preheating step of making a portion of the pre-drying processing liquid on the front surface of the substrate evaporate by heating before the pre-drying processing liquid on the front surface of the substrate is cooled,” Uozumi discloses that it is known in the art that changing the solution into a solid can include carrying out at least one of a heating process and a cooling process (see Uozumi paragraph [0063]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include both a heating step and a cooling step in the 
As to claim 5, the combination of Sasaki, Igarashi and Uozumi discloses that the dissolution substance can be IPA and the solidified body substance can include numerous substances that have a vapor pressure lower than that of IPA (see Igarashi paragraphs [0039]-[0058]).
As to claim 13, the combination of Sasaki, Igarashi and Uozumi discloses that the freezing point of the solidified body forming substance is one that is not lower than room temperature, the freezing point of the pre-drying processing liquid is lower than room temperature, and the pre-drying processing liquid supplying step includes a step of supplying the pre-drying processing liquid to the front surface of the substrate (see Igarashi paragraphs [0063]-[0065]).  Since the combination of Sasaki and Igarashi discloses that the solidified body forming substance is dissolved in IPA, it is understood that the pre-drying processing liquid freezing point is lower than room temperature since IPA has a freezing point of -89 degrees C.  While the combination of Sasaki, Igarashi and Uozumi does not explicitly disclose that the supplying step is done at room temperature, selection of room temperature is well within the skill of one of ordinary skill in the art in order to reduce the expenses of heating and/or cooling (see also MPEP 2144.05(II)(A) where differences in temperature will not support patentability unless there is evidence indicating such temperature is critical).
As to claim 14, the combination of Sasaki, Igarashi and Uozumi discloses that the method includes rotating the substrate around a vertical rotational axis while holding the substrate horizontally before the solidified body is formed (see Sasaki Figs. 1 and 7; machine translation paragraph [0147] disclosing rotating the substrate to form a film thickness having a predetermined thickness higher than that of the convex portion of the surface). Furthermore, it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a 
As to claim 15, the combination of Sasaki, Igarashi and Uozumi discloses that the solid removing step includes at least one of a sublimating step of making the solidified body sublimate from a solid to a gas (see Igarashi paragraphs [0059]-[0061]).
As to claim 16, the combination of Sasaki, Igarashi and Uozumi discloses that the substrate can be transferred with the solidified body remaining on the front surface of the substrate from a first chamber in which the liquid removing step is performed to a second chamber in which the solid removing step is performed (see Sasaki machine translation paragraph [0204]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2018-056176A to Sasaki et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2015/0155159 to Igarashi et al. and U.S. Patent App. Pub. No. 2013/0008868 to Uozumi et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2016/0365240 to Sugita et al.
Sasaki, Igarashi and Uozumi are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 11, the combination of Sasaki, Igarashi and Uozumi does not explicitly disclose that the liquid removing step includes a gas supplying step of discharging a gas toward the front surface of the substrate to remove the pre-drying processing liquid on the front surface of the substrate while letting the solidified body remain on the front surface of the substrate.  Sugita discloses a similar substrate processing method wherein gas is supplied to remove the liquid after solidification of the .

Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Uozumi does not disclose a preheating step before the cooling step, as discussed in the rejection, Uozumi discloses that changing the solution into a solid can include carrying out at least one of a heating process and a cooling process (see Uozumi paragraph [0063]).  Therefore, Uozumi discloses that both a heating step and a cooling step is known to be performed in the solidification body forming step.  Selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results. Consult In re Burnhans, 154F.2d690, 69 USPQ 330 (CCPA 1946). Consult also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959) were prior art reference discloses a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a making a laminated sheet by reversing the order of the prior art order steps.  Furthermore, Uozumi discloses the benefits of reducing the quantity of solvent included in the solution by vaporization (see Uozumi paragraphs [0062]-[0063]) and thus it would have been obvious to one of ordinary skill in the art to reduce the quantity of solvent by heating as disclosed by Uozumi and then cooling to solidify and disclosed by Sasaki and Uozumi and the results would have been predictable (changing the solution to a solid).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DOUGLAS LEE/Primary Examiner, Art Unit 1714